Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 1 of 23 PageID 11582




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


   PROFESSIONAL, INC. d/b/a
   PROFESSIONALS AUTO BODY,

          Plaintiff,

   v.
                                                              MDL Docket No. 2557
                                                         Case No. 6:18-cv-6023-Orl-31EJK
   FIRST CHOICE AUTO INSURANCE
   COMPANY, et al.,

          Defendants.



          DEFENDANT GEICO INDEMNITY COMPANY’S MOTION AND
     SUPPORTING MEMORANDUM TO DISMISS PROFESSIONAL, INC. D/B/A
  PROFESSIONALS AUTO BODY’S COMPLAINT FOR FAILURE TO STATE A CLAIM
                      AND LACK OF JURISDICTION

         GEICO Indemnity Company (“GEICO”) moves to dismiss the claims Professional, Inc.

  d/b/a Professionals Auto Body (“Professionals”) asserts against it in its Complaint, Doc. 34-1,

  under Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1). As a preliminary matter, res

  judicata bars Professionals’ causes of action that arise on or before September 18, 2015.

         Turning to what remains, Professionals’ Complaint is nothing more than a series of

  conclusory allegations resting on legal theories already rejected by this Court during this multi-

  district litigation (“MDL”).   Professionals’ first two claims for quantum meruit and unjust

  enrichment—causes of action that are synonymous under Pennsylvania law—rely on allegations

  this Court has already determined are insufficient to state a claim.        In A&E Auto Body,

  Incorporated v. 21st Century Centennial Insurance Company, 120 F. Supp. 3d 1353, 1360 (M.D.

  Fla. Aug. 17, 2015), aff’d in part and rev’d in part, 917 F.3d 1249 (11th Cir. 2019), this Court

                                                  1
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 2 of 23 PageID 11583




  held “the law of unjust enrichment does not permit a person to simply perform work and then

  demand payment” and that auto-body repair shops could not state an unjust enrichment cause of

  action based on allegations they were entitled to provide services to the insurer’s insureds and

  third-party claimants and then make an unnegotiated demand for additional payment from the

  insurer. This is what Professionals alleges here.

         Professionals’ breach of contract claim is similarly insufficient. It has alleged no contract

  between it and GEICO, thus no direct breach of contract is alleged or possible. It has not stated a

  cause of action based on its status as purported assignee of the GEICO insured’s policies as it

  identifies no provision in GEICO’s contract with its insureds requiring GEICO to pay the unilateral

  amounts demanded by Professionals. The actual assignments are quite limited and do not purport

  to assign a claim “for more payment.” And, it cannot state a claim based on its status as assignee

  of the third-party claimants’ right to the insurance proceeds as it would have to allege and establish

  the third-party claimants are third-party beneficiaries of the policies. And, even had Professionals

  alleged this – it did not – Pennsylvania law does not afford third-party claimants third-party

  beneficiary status under an insurance policy.

         The Court should similarly dismiss Professionals’ bad faith claim as no such claims were

  assigned by the vehicle owners, and Professionals’ allegations amount to nothing more than a

  payment disagreement. Pennsylvania courts repeatedly hold allegations of non-payment or

  insufficient payment fail to state a bad faith claim.

         Professionals’ final claim for intentional interference with business similarly fails. This

  claim requires a showing that GEICO took a purposeful action to induce either the vehicle owners

  or Professionals to breach the contractual obligations they owed each other. Professionals has not

  alleged either and this claim, along with all of Professionals’ claims, should be dismissed.



                                                      2
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 3 of 23 PageID 11584




     I.      RES JUDICATA BARS PROFESSIONALS’ CLAIMS

          Res judicata bars Professionals’ claims based on automobile repair services Professionals

  provided to GEICO’s insureds or third-party claimants on or before September 18, 2015, as

  Professionals already litigated its claims – and the transactions from which the claims arise – in

  Alliance of Automotive Services Providers, Inc. et al. v. State Farm Mutual Insurance Company,

  et al., No. 6:14-cv-6008-GAP-EJK (M.D. Fla.) (“Alliance”).

          Federal law determines whether res judicata bars Professionals’ claims. Precision Air

  Parts, Inc. v. Avco Corp., 736 F.2d 1499, 1503 (11th Cir. 1984) (“When a federal court sitting in

  diversity examines the collateral estoppel or res judicata effect of a prior federal judgment, based

  either on diversity or a federal question, it must apply federal common law.”). Under res judicata,

  “a final judgment on the merits bars the parties to a prior action from re-litigating a cause of action

  that was or could have been raised in that action.” In re Piper Aircraft Corp., 244 F.3d 1289,

  1296 (11th Cir. 2001) (emphasis added). Res judicata applies if four elements are met: (1) the

  prior decision was rendered by a court of competent jurisdiction, (2) there was a final judgment on

  the merits, (3) both cases involved the same parties or their privies, and (4) both cases involved

  the same cause of action. Id.

             A.      Alliance Was Rendered By A Court Of Competent Jurisdiction

          This Court rendered Alliance. See Order, Alliance of Automotive Serv. Providers, Inc. v.

  State Farm Mut. Auto. Ins. Co., No. 6:14-cv-6008-ORL-31TBS (“Alliance”), Doc. 107.

             B.      Alliance Was A Final Judgment On The Merits

          The Alliance decision was a final judgment on the merits. On August 17, 2015, this Court

  dismissed without prejudice Professionals’ quantum meruit, unjust enrichment, and tortious

  interference with business claims and allowed Professionals until September 8, 2015, to file an



                                                    3
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 4 of 23 PageID 11585




  amended complaint. See Order, Alliance, Doc. 107. The trial court extended Professionals’

  deadline to file any amended complaint until September 18, 2015. See Order, In re Body Shop

  Antitrust Litig., No. 6:14-md-2557, Doc. 225. But Professionals failed to file by the deadline, and

  instead filed its amended complaint on September 19, 2015, which this Court then permitted under

  Rule 6. See Am. Compl., Alliance, Doc. 109. Under exactly analogous circumstances, the

  Eleventh Circuit has ruled the complaint the plaintiffs were allowed leave to amend – here the

  original complaint – remained the only operative complaint because once the deadline to amend

  passed, the dismissal of the original complaint became a final dismissal with prejudice. Auto.

  Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir.

  2020); Hertz Corp. v. Alamo Rent-A-Car, Inc., 16 F.3d 1126, 1132-33 (11th Cir. 1994). Thus,

  Professionals’ claims against GEICO were dismissed with prejudice on September 18, 2015.

             C.      The Same Parties Are Involved

         The parties in the original complaint and the instant Complaint are the same. Professionals

  is a plaintiff in each case. Compl., Alliance, Doc. 1 at p. 1 ¶ 6; Compl., Doc. 34-1 at p. 6 ¶ 1.

  GEICO was a defendant in Alliance and is a defendant here. Alliance, Doc. 1 at p. 9 ¶ 41

  (identifying “GEICO Indemnity Company” as a defendant); Compl., Doc. 34-1 at p. 8 ¶ 14.

             D.      The Same Causes Of Action Are Involved

         For res judicata purposes, the same causes of action are involved “when they arise out of

  the same transaction or series of transactions.” Piper Aircraft, 244 F.3d at 1296-97. “Res judicata

  does not apply where the facts giving rise to the second case only arise after the original pleading

  is filed in the earlier litigation.” Id. at 1298. (internal quotations omitted). As the Eleventh Circuit

  noted, a plaintiff is not required to file a supplemental pleading to assert causes of action that arise

  after an initial complaint is filed “unless the facts underlying the claim were actually raised in that



                                                     4
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 5 of 23 PageID 11586




  action.” See id. at 1298-99.

         Professionals’ instant causes of action are the same causes of actions it filed in Alliance.

  In Alliance Professionals asserted causes of action against GEICO for quantum meruit, unjust

  enrichment, and tortious interference premised on allegations Professionals “performed valuable

  services   and    expended      material   resources       with   the   reasonable      expectation   of

  payment/compensation for those services and materials” provided to GEICO’s insureds or third-

  party claimants. Alliance Compl. at p. 30 ¶¶ 145-146; see also Alliance Compl. at p. 31 ¶¶ 150-

  151. Just as in Alliance, Professionals here asserts claims for quantum meruit, unjust enrichment,

  and tortious interference with business relations based on allegations GEICO has “failed and/or

  refused to fully reimburse Plaintiff for all of the costs involved with making repairs to each

  automobile” related to GEICO’s insured and third-party claimants. Compl., Doc. 34-1 at pp. 15-

  17 ¶¶ 54-73. Professionals did assert and could have asserted all of the claims it asserts here in

  Alliance that existed on or before September 18, 2015, as Professionals concedes its instant claims

  started August 2013. Compl. Doc. 34-1 at p. 12 ¶ 38; see Piper Aircraft, 244 F.3d at 1298-99

  (addressing causes of action arising after the complaint is filed). The below chart illustrates the

  similar factual allegations raised in this action and Alliance:

                       Alliance                                           Professionals

   Alleging the “continued refusal and/or failure        Alleging “Plaintiff has been put in the
   to compensate Plaintiffs for ordinary and             untenable position of having to provide all
   customary repairs and materials places                necessary repair services in order to bring each
   Plaintiffs in the untenable position of either        damaged vehicle back to its pre-loss condition
   performing incomplete and/or substandard              without ever receiving full reimbursement.”
   repairs . . . or performing labor and expending       Compl. ¶ 45.
   materials without proper compensation. . .”
   Compl. ¶ 126
   Supporting quantum meruit claim with                  Supporting quantum meruit claim with
   allegations “Plaintiffs have performed                allegation that Plaintiff “expended significant
   valuable services and expended material               costs in the sense of labor and materials to the
   resources . . . Performing said services and          benefit of each Defendant and each

                                                     5
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 6 of 23 PageID 11587




      expending material resources benefitted               Defendant’s claimant or insured.” Compl. ¶
      Defendants            and          Defendant’s        56.
      insureds/claimants . . .” Compl. ¶ 145.
      Supporting unjust enrichment claim with               Supporting unjust enrichment claim with
      allegation “[b]y failing to make payment              allegation that defendants have “failed and/or
      and\or [sic] full payment for the necessary and       refused to remit full reimbursement to Plaintiff
      reasonable costs of repair, Defendants have           for the necessary repairs to each vehicle.”
      obtained or retained money which, in equity           Compl. ¶ 69.
      and good conscience, rightfully belongs to the
      Plaintiffs.” Compl. ¶ 151.


              Likewise, while not alleged in Alliance, Professionals’ instant causes of action for breach

  of contract and bad faith, to the extent that they existed on or before September 18, 2015, are also

  barred. Res judicata bars not only the causes of action actually filed but also the causes action that

  arise from the same transaction or same series of transactions. Piper Aircraft, 244 F.3d at 1296-

  97. Professionals alleges the exact same series of transactions in both this Complaint and its

  complaint in Alliance.

              This Court should dismiss all claims Professionals asserts against GEICO based on the

  services Professionals provided to GEICO’s insureds or third-party claimants as of September 18,

  2015, as it is clear Professionals could have asserted—or did assert—those claims against GEICO

  in Alliance.1

        II.      PROFESSIONALS MAKES ONLY CONCLUSORY ALLEGATIONS

              To the extent that any of Professionals’ causes of action survive the res judicata bar,

  including the causes of action that arise only after September 18, 2015, the remaining causes fail

  as a matter of law under the Twombly/Iqbal progeny and Rule 8 because they consist of only




  1
    Alternatively, this Court should apply the doctrines of collateral estoppel or improper claim-splitting for
  the reasons set forth in certain Defendants’ Motion to Dismiss Complaint and Incorporated Memorandum
  of Law, Doc. 112 (“Certain Defendants’ Motion to Dismiss”). See Motion to Dismiss, Doc. 112 §§ III.C.-
  D. GEICO incorporates by reference Sections III.C.-D. of Certain Defendants’ Motion to Dismiss.

                                                        6
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 7 of 23 PageID 11588




  conclusory allegations as to GEICO.2

          None of Professionals’ allegations is specific to GEICO. See generally Compl., Doc. 34-

  1.3 Instead, Professionals’ allegations purport to apply equally to dozens of other Defendants

  involving repairs on vehicles belonging to insureds and claimants with absolutely no connection

  to GEICO. The complaint contains no allegations that GEICO breached any duty or otherwise did

  anything wrong. Professionals’ generic allegations that all Defendants took the same exact actions

  is an “‘unadorned, the-defendant-unlawfully-harmed-me accusation,’” and without more, fails to

  “allege facts that are more than merely possible.” Chaparro v. Carnival Corp., 693 F.3d 1333,

  1337 (11th Cir. 2012), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

          What is in the Complaint as to GEICO amounts to no more than impermissible shotgun

  pleading. Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707,

  732 (11th Cir. 2020); Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir.

  2015) (“lumping together” of defendants is improper and fails to provide enough specificity to

  permit each Defendant to identify what it is accused of doing); Ebrahimi v. Huntsville Bd. Of

  Educ., 114 F.3d 162, 164 (11th Cir. 1997) (complaint was impermissible shotgun pleading when

  “[t]he complaint offered vague and conclusory factual allegations in an effort to support a

  multiplicity of discrimination claims leveled against 15 defendants associated with the McDonnell



  2
    GEICO further incorporates by reference certain Defendants’ arguments in § III.A.i. relating to Rule 8
  and the voluminous, unexplained documents in Professionals’ multiple Exhibit “A”s. See Certain
  Defendants’ Motion to Dismiss, Doc. 112 § III.A.i.
  3
     ECF Nos. 34-2 through 34-4 include the GEICO-specific exhibits to Professionals’
  Complaint. Professionals filed this lawsuit against dozens of insurers. It did not include the assignments
  applicable to all insurers but instead only served GEICO with the purported assignments and other
  documents allegedly relating to GEICO insureds and claimants. See ECF No. 34-2 at 3. Although
  Professionals provided GEICO with documents purportedly relating to GEICO insureds and claimants, this
  does not solve its pleading problem because other than listing a dollar amount Professionals wished it had
  been paid, over and above the amount GEICO already paid to repair the vehicles to preloss condition, the
  documents do not allege anything at all, and certainly not anything supporting Professionals’ allegations.


                                                      7
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 8 of 23 PageID 11589




  Elementary School.”). Because Professionals alleges that the causes of actions against GEICO

  only arise from Professionals’ actual dealing with GEICO’s insureds and claimants – and have no

  alleged connection with any of the other Defendants whatsoever – the holding in Quality is

  inapposite. Compare Auto. Alignment, 953 F.3d at 732 (complaint constitutes impermissible

  shotgun pleading if it asserts multiple claims against multiple defendants without specifying which

  defendants are responsible for which actions), with Quality Auto Painting Ctr. of Roselle, Inc. v.

  State Farm Indem. Co., 917 F.3d 1249, 1275 (11th Cir. 2019) (addressing only whether the group

  pleading rationale was violated and declining to address whether “the allegations of tortious

  interference meet the plausibility standard.”).

      III.    PROFESSIONALS MISAPPLIES THE DOCTRINES OF QUANTUM
              MERUIT/UNJUST ENRICHMENT TO SEEK PAYMENT FOR WHICH IT IS
              NOT ENTITLED

       Even assuming causes of action survive the res judicata bar and were not impermissibly

 conclusory, other legal bars remain.

       Professionals asserts separate quantum meruit and unjust enrichment claims.4 See Compl.,

 Doc. 34-1 at pp. 15-19 ¶¶ 54-73. Under Pennsylvania law, these claims are the same and require

 proof of the same elements. A&E, 120 F. Supp. 3d at 1361 (holding under Pennsylvania law

 “quantum meruit [is] the equivalent of unjust enrichment.”); Burton Imaging Grp. v. Toys “R” Us,

 Inc., 502 F. Supp. 2d 434, 440 (E.D. Pa. 2007) (“A plaintiff must prove the same elements for

 quantum meruit and unjust enrichment.”); MMC 20/20 Inc. v. Cap. Blue Cross, No. 18-3592, 2019



  4
    It is unclear what distinction Professionals intended to make between these two claims. To the extent
  Professionals is purporting to assert one of these claims on behalf of the vehicle owners pursuant to the
  assignments, these claims would fail as there is an express contractual relationship that governs payment
  for the repairs. See Diener Brick Co. v. Mastro Masonry Cont., 885 A.2d 1034, 1039 (Pa. Super. Ct. 2005)
  (“A cause of action for unjust enrichment may arise only when a transaction of the parties not otherwise
  governed by an express contract confers a benefit on the defendant to the plaintiff’s detriment without any
  corresponding exchange of value.”) (internal quotations omitted).

                                                      8
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 9 of 23 PageID 11590




 WL 111038, at *5 (E.D. Pa. Jan. 4, 2019) (“a claim of quantum meruit raises the issue of whether

 a party has been unjustly enriched, and in order to prove such claim a party must successfully prove

 the elements of unjust enrichment.”); Mitchell v. Moore, 729 A.2d 1200, 1202, n.2 (Super. Pa. 1999)

 (same). To plead a quantum meruit claim, Professionals must allege: (1) benefits conferred on the

 defendant by the plaintiff; (2) appreciation of such benefits by defendant; and (3) acceptance and

 retention of such benefits under such circumstances that it would be inequitable for defendant to

 retain the benefit without payment of value. Mitchell, 729 A.2d at 1204. “The most significant

 element of the doctrine is whether the enrichment of the defendant is unjust; the doctrine does not

 apply simply because the defendant may have benefited as a result of the action.” iRecycleNow.com

 v. Starr Indem. & Liab. Co., 674 F. App’x 161, 162-63 (3d Cir. 2017).

             A.      This Court Already Rejected Professionals’ Quantum Meruit And Unjust
                     Enrichment Theories In Another Decision In This MDL

         This Court should follow its ruling and reasoning in A&E Auto Body, Inc., also expressly

  adopted in its decision in Alliance, to hold Professionals’ quantum meruit and unjust enrichment

  claims fail as a matter of law because Professionals’ allegations amount to nothing more than

  allegations Professionals was an “officious volunteer[], performing repair services for which they

  now sought additional compensation without any attempt to bargain with [GEICO] and without a

  reasonable expectation of additional compensation from them.” A&E, 120 F. Supp. 3d at 1459;

  see also Order, Alliance, Doc. 107 (granting motion to dismiss in accordance with A&E). This

  Court found allegations substantively similar to those alleged here did not state an unjust

  enrichment claim because “there are very few circumstances under which the law will permit

  someone without a contract to first provide services and then compel payment.” A&E, 120 F.

  Supp. 3d at 1360. This Court found that these "few circumstances” are not present when a plaintiff

  fails to plead “that they could not negotiate” or “were under any duty that rendered them unable to

                                                  9
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 10 of 23 PageID 11591




  turn down the jobs for which they now seek additional payment.” Id. Instead, Professionals’

  allegations here, as in A&E and Alliance, are “reduced to [their] essence” allegations “they are

  entitled to obtain what they believe to be the reasonable value of their services, and that [GEICO

  is] obligated to pay that amount, regardless of the price agreed upon between Plaintiffs and their

  customers at the outset of the transaction.” Id.; see also Compl., Doc. 34-1 at pp. 15-17 ¶¶ 54-64

  (alleging in paragraph 58 “Defendant has repeatedly failed and/or refused to provide full payment

  for all of the services and materials rendered to each automobile owner” where “full payment” is

  the amount unilaterally determined by Professionals).

              B.     Professionals Cannot Substitute GEICO For Vehicle Owners’ Contractual
                     Obligations

          Professionals’ quantum meruit/unjust enrichment claims also fail because Professionals is

  impermissibly using the doctrine to circumvent its agreement with the vehicle owners. The

  doctrines of quantum meruit and unjust enrichment do not apply “when the relationship between

  the parties is founded on a written agreement or express contract.” Roman Mosaic & Tile Co., Inc.

  v. Vollrath, 313 A.2d 305, 307 (Super. Pa. 1973). As one Pennsylvania appellate court stated “[t]he

  doctrine of unjust enrichment cannot be used to circumvent this principle merely by substituting

  one promissor [sic] or debtor for another.” Id. “Under Pennsylvania law, a third party that benefits

  from a contract between two other parties is not unjustly enriched unless the third party requested

  the benefit or mislead the plaintiff into performing the contract.” Starr, 674 F. App’x at 163; see

  also id. (“[A]lthough appellant conferred a benefit on Mrs. Vollrath, since it was done pursuant to

  a contract with the corporation and her husband, appellant cannot secure relief from her unless she

  did something misleading or otherwise improper in connection with the contract.”).

          Professionals has alleged no facts plausibly suggesting GEICO requested the alleged

  benefit or mislead Professionals into providing the repairs the vehicle owners requested. See

                                                   10
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 11 of 23 PageID 11592




  Roman, 313 A.2d at 307. By alleging its claims are based on repairs made to GEICO insureds’ and

  third-party claimants’ vehicles between August 2013 and the date the Complaint was filed (August

  28, 2017), Compl., Doc. 34-1 at p. 12 ¶ 38, Professionals alleges it was aware for years that GEICO

  would not pay more than the reasonable amount to repair each vehicle to preloss condition, even

  though Professionals wanted more.

              C.     GEICO’s Payments Preclude Professionals’ Claims

          Professionals’ quantum meruit/unjust enrichment claims further fail because Professionals

  alleges GEICO has paid Professionals for the services it rendered. Id. at p. 18 ¶ 71. In evaluating

  a quantum meruit/unjust enrichment claim, the standard is not whether a defendant is liable to the

  plaintiff “for the entire amount of the debt,” but instead is whether the defendant is liable to the

  plaintiff for “the reasonable value of the services.” See In re LMcD, LLC, 405 B.R.555, 567

  (Bankr. M.D. Pa. 2009) (holding plaintiff unable to recover under quantum meruit when plaintiff

  provides evidence of only the amount owed rather than the reasonable value of the benefits

  conferred). The Eleventh Circuit recently acknowledged, in construing a quantum meruit claim

  under similar law, allegations of “the insurance companies’ failure to pay enough for their

  services” is insufficient to state a quantum meruit/unjust enrichment claim. Auto. Alignment, 953

  F.3d at 731.

          Professionals’ concession that “each Defendant has made a partial payment” precludes its

  claims. Compl., Doc. 34-1 at p. 18 ¶ 71. The exhibits Professionals attaches to its Complaint

  show Professionals is contending GEICO owes Professionals additional amounts ranging from

  $56.81 to $3,041.97 per claim. See Docs. 34-2, 34-3, 34-4. Because the allegations and exhibits

  establish Professionals has received value for the services it provided and is solely disputing

  whether GEICO is liable for the amount it alleges would be “full payment,” it has failed to state a



                                                  11
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 12 of 23 PageID 11593




  quantum meruit/unjust enrichment claim. See, e.g., Pulli v. Warren Nat’l Bank, 412 A.2d 464,

  465-66 (Pa. 1979).

     IV.      PROFESSIONALS HAS NOT STATED A BREACH OF CONTRACT CLAIM
              DESPITE SUING IN MULTIPLE CAPACITIES—ON BEHALF OF ITSELF,
              GEICO’S INSUREDS, AND THIRD-PARTY CLAIMANTS

              A.       Professionals’ Limited Ability To Sue For Breach of Contract

           “It is elementary law that no person can be sued for breach of contract who has not

  contracted either in person or by an agent; or in other words who was not a party to the contract.”

  Roman, 313 A.2d at 307 (internal quotations omitted). Professionals does not plead it had a

  contract with GEICO; it did not. See generally Compl.

           Professionals must rely on the vehicle owners’ assignment of one, some, or all of their

  rights to the GEICO-issued insurance policies to support its breach of contract claims. Here, the

  vehicle owners only assign one right, a very limited one.

           Assignments are contracts and “are interpreted in accordance with the rules of construction

  governing contracts.” Champlost Fam. Med. Practice, P.C. v. State Farm Ins., No. CIV A 01-

  3607, 2002 WL 31424398, at *1 (E.D. Pa. Oct. 29, 2002). “Pennsylvania contract law begins with

  the ‘firmly settled’ point that ‘the intent of the parties to a written contract is contained in the

  writing itself.’” Bohler-Uddehom Am., Inc. v. Ellwood Grp., 247 F.3d 79, 92 (3d Cir. 2001),

  quoting Krizovensky v. Krizovensky, 624 A.2d 638, 641 (Super. Pa. 1993). When the intent of the

  parties is clear, the meaning of the contract must be interpreted by the writing alone. Id. “Where

  language is clear and unambiguous, the focus of interpretation is upon the terms of the agreement

  as manifestly expressed, rather than as, perhaps, silently intended.” Id. (internal quotations

  omitted).

           Any right Professionals has to assert a breach of contract claim is limited to the rights the



                                                    12
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 13 of 23 PageID 11594




  vehicle owners assigned. Legal Cap., LLC v. Med Prof’l Liab. Catastrophe Loss Fund, 750 A.2d

  299, 302 (Pa. 2000) (noting that assignments can be “qualified”); Seneca Ins. Co., Inc. v. Lexington

  & Concord Search & Abstract, LLC, 484 F. Supp. 2d 374, 377 (E.D. Pa. 2007) (“an assignment is

  a transfer or setting over of property, or of some right or interest therein, from one person to

  another.”). Here, the vehicle owners only assigned to Professionals their right “to pursue payment

  of the proceeds of the insurance policy from Insurer in the amount of $450.96” or for the amount

  stated in the applicable assignment. See e.g., Compl., Doc. 34-1 at p. 15 ¶¶ 51-52; Doc. 34-3 at p.

  18, at 27. There are no general assignments alleged in or attached to the Complaint. Professionals’

  breach of contract claim seeks damages that far exceed the rights the vehicle owners purportedly

  assigned to it. Among other things, Professionals sues to “seek[] complete performance by each

  Defendant who has failed and/or refused to make payment in full” and seeks additional amounts

  for “delay time costs and administrative costs.” Compl., Doc. 34-1 at pp. 19-20 ¶¶ 78, 82. The

  delay time costs and administrative costs are nearly five times the amount purportedly assigned by

  the vehicle owners to Professionals. See id. Professionals’ lacks standing to assert any breach of

  contract claim against GEICO for any amount exceeding the value the vehicle owners assigned to

  Professionals. See Gemini Physical Therapy & Rehab., Inc. v. State Farm Mut. Auto. Ins. Co., 40

  F.3d 63, 65 (3d Cir. 1991) (holding a medical provider “is only an assignee of the limited right to

  receive payment under the policies” and an assignment of rights under an insurance contract does

  not mean “that the patients also assigned their rights to bring suits under [other statutes].”).

             B.      Third-Party Claimants Cannot Assign Contractual Rights to Professionals

         Even if the third-party claimant vehicle owners assigned the damages that Professionals

  seeks in its breach of contract claim for more payment – they did not – the third-party claimants

  could not assign any contractual rights as they are not parties to or third-party beneficiaries of



                                                    13
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 14 of 23 PageID 11595




  GEICO’s insurance policies with its insureds.

             “The standard for establishing status as a third-party beneficiary is a difficult one.”

  Tremco, Inc. v. Pennsylvania Mfrs. Ass’n Ins. Co., 832 A.2d 1120, 1122 (Super. Pa. 2003). “‘To

  be considered a third-party beneficiary in this state [Pennsylvania] it is necessary to show both

  parties to the contract had an intent to benefit the third party though the contract and did in fact,

  explicitly indicate this intent in the contract.’” Id., quoting Strutz v. State Farm Mut. Ins. Co., 609

  A.2d 569, 570 (Super. Pa. 1992), appeal denied, 615 A.2d 1313 (Pa. 1992) (emphasis added). The

  Pennsylvania intermediate appellate court has repeatedly rejected the allegation that a third-party

  claimant is an intended beneficiary of the insured’s insurance policy. Strutz, 609 A.2d at 570;

  Brown v. Candelora, 708 A.2d 104, 108 (Super. Pa. 1998) (collecting cases). In Strutz, third-party

  claimants argued they were third-party beneficiaries of the automobile driver’s insurance policy

  after the insured collided with the third-party claimants. The court rejected third-party claimants’

  argument, finding the intent of the insurance policy “was to exchange premiums for liability

  protection”—not to benefit third-party claimants. Strutz, 609 A.2d at 570-71. This same analysis

  applies here.

            Professionals fails to plead any facts suggesting the third-party claimants are the intended

  beneficiaries of the insurance policies between GEICO and the insureds. See generally Compl.5

  Because Pennsylvania law rejects the argument that third-party claimants are intended

  beneficiaries of an insurance policy, this Court must dismiss the breach of contract claims

  Professionals asserts on behalf of the third-party claimants. Kirschner v. K&L Gates LLP, 46 A.3d

  737, 762 (Pa. 2012); see also Hicks v. Metro. Edison Co., 665 A.2d 529, 535 (Pa. Commw. Ct.

  1995) (holding third-party beneficiaries cannot encompass “virtually every member of the



  5
      The alleged assignments controvert any suggestion by Professionals that it was an intended beneficiary.

                                                        14
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 15 of 23 PageID 11596




  public”); Burks v. Fed. Ins. Co., 883 A.2d 1086, 1088-89 (Super. Pa. 2005) (even when an

  exception to the general rule is considered, the party alleging it is a third-party beneficiary must

  show that both parties to the contract so intended, and that such intent was within the parties’

  contemplation at the time the contract was formed”); but see Professional, Inc., v. Progressive

  Cas. Ins. Co., No. 3:17-cv-185, 2018 WL 10812141 (W.D. Pa. Feb. 26, 2018) (misapplying

  Pennsylvania law as it circumvented the requirement that the plaintiff must show the insurer and

  insured intended that third-party claimants be third-party beneficiaries to the insurance contract).

         That third-party claimants cannot sue insureds under a breach of contract theory is

  bolstered by the availability of an exclusive statutory avenue for third-party claimants to sue an

  insurer. Kollar v. Miller, 176 F.3d 175, 181 (3d Cir. 1999) (“[T]here is only one statute in

  Pennsylvania that allows a third party to bring a direct action against an insurer for a claim arising

  out of the actions of the insured.”). Under that statute, a third party can sue an insurer directly if

  the insured is insolvent, the third-party recovers a judgment against the insured, and the third-party

  has unsuccessfully sought to recover on the judgment against the insured, among other

  requirements. See 40 Pa. Const. Stat. § 117; id. (identifying the six elements required for a direct

  claim against an insurer under § 117). Professionals does not assert any claims against GEICO

  based on Section 117, nor has it alleged it can avail itself of Section 117.

             C.      Any Breach Of Contract Claim Is Insufficient As Professionals Does Not
                     Allege The Contract Required The Performance Alleged

         To plead a breach of contract claim, Professionals must allege “(1) the existence of a

  contract, including its essential terms, (2) a breach of the contract; and (3) resultant damages.”

  Meyer, Darragh, Buckler, Bebeneck & Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C.,

  137 A.3d 1247, 1258 (Pa. 2016). Professionals fails to identify the contract(s) it contends GEICO

  breached, let alone the essential terms of such contracts. See Compl., Doc. 34-1 at pp. 19-20 ¶¶

                                                   15
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 16 of 23 PageID 11597




  74-82. Professionals simply alleges “each Defendant has represented that it did have an obligation

  to pay and did partially perform its duty to make payment by making a partial payment relative to

  all repairs rendered.” Id. at p. 19 ¶ 76. Professionals’ breach of contract claim relies upon the

  proposition that the insurance policy required GEICO to pay the amount unilaterally demanded by

  Professionals. See generally id. Professionals’ claim is entirely insufficient as it fails to allege on

  what terms GEICO agreed to pay, let alone that Professionals could unilaterally set the payment

  amount. See generally, id. at pp. 19-20 ¶¶ 74-82; see also Chemtech Int’l, Inc. v. Chem. Injection

  Techs., Inc., 170 F. App’x 805, 808 (3d Cir. 2006) (“stating that a document was signed, that the

  document called for certain performance, and that performance did not occur are all factual

  allegations that would” state a breach of contract claim).6

      V.      THIS COURT SHOULD DISMISS PROFESSIONALS’ BAD FAITH CLAIM
              BECAUSE PROFESSIONALS LACKS STANDING TO ASSERT IT AND ITS
              CONCLUSORY ALLEGATIONS OF INSUFFICIENT PAYMENT DO NOT
              STATE A CLAIM

              A.      Professionals Lacks Standing To Assert Bad Faith Claims

           Only insureds can assert statutory bad faith claims against an insurer. Norco v. Allstate

  Ins. Co., No. 2:11-cv-1453, 2012 WL 12887729, at *7 (W.D. Pa. July 17, 2012) (“In Pennsylvania,

  a statutory bad faith claim will not lie if the party bringing the bad faith claim is not an ‘insured’

  under the policy.”). Damages for bad faith are only authorized “if the court finds that the insurer

  has acted in bad faith toward the insured.” 42 PA. Cons. Stat. § 8371 (emphasis added); see also

  Strutz, 609 A.2d at 571 (“[T]he duty to negotiate a settlement in good faith arises from the

  insurance policy and is owed to the insured, not to a third-party claimant.”); Berg v. Nationwide



  6
    GEICO further incorporates by reference certain Defendants’ arguments in their Motion to Dismiss section
  titled “The Complaint Fails to Allege Any Contract with Defendants, Let Alone Breach (Count III)”
  regarding any claim that Professionals is suing GEICO in its own right, and not as a purported assignee.
  See Certain Defendants’ Motion to Dismiss, Doc. 112 § III.B.ii.

                                                     16
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 17 of 23 PageID 11598




  Mut. Ins. Co., 44 A.3d 1164, 1170 (Super. Pa. 2012) (“[t]he duty of good faith originates from the

  insurer’s status as a fiduciary for its insured under the insurance contract.”).

          While Professionals alleges it received an assignment of proceeds from the vehicle owners,

  the vehicle owners did not assign their statutory bad faith rights, to the extent they had them. As

  discussed above, the vehicle owners allegedly assigned only their right “to pursue payment of all

  proceeds of the insurance policy from the Insurer” in a specific amount on each claim. See e.g.,

  Compl., Doc. 34-2 at p. 7, Doc. 34-3 at p. 9, Doc. 34-4 at p. 16. The expressly limited “assignments

  of proceeds” between Professionals and the vehicle owners define “proceeds” of the insurance

  policy as “all costs that were necessary for repair of his/her vehicle” and list a specific amount

  purportedly being assigned. Id.7 As recognized by the Third Circuit, an assignment of the right

  to seek proceeds under an insurance policy does not mean “that the patients also assigned their

  rights to bring suits under [other statutes].” See Gemini, 40 F.3d at 65; see also Pa. Cons. Stat. §

  8371 (successful bad faith claim allows for additional compounded interest, punitive damages,

  court costs, and attorney fees).

              B.      The Applicable Statute Of Limitations Bars Professionals’ Claims

          This Court should similarly dismiss any bad faith claims Professionals asserts that are

  barred by the two-year statute of limitations applicable to bad faith insurance claims. Ash v. Cont’l

  Ins. Co., 861 A.2d 979, 984 (Pa. Super. 2004).8 The statute of limitations begins to run on the date


  7
    For example, Mary Ann Beyer allegedly assigned to Professionals the right to “pursue payment of all
  proceeds of the insurance policy from Insurer in the amount of $1188.74.” Doc. 34-2 at p. 7. Chris Bowers
  allegedly assigned to Professionals the right to “pursue payment of all proceeds of the insurance policy
  from Insurer in the amount of $287.60.” Compl., Doc. 34-2 at p. 18. Each other vehicle owner similarly
  allegedly assigned to Professionals only the right to seek payment of the insurance policy proceeds in a
  specific dollar amount and nothing more. See generally Docs. 34-2, 34-3, 34-4.
  8
    Pennsylvania law provides the applicable statute of limitations. As the Eleventh Circuit recognizes, “state
  statute of limitations are substantive laws and must be followed by federal courts in diversity actions.”
  Cambridge Mut. Ins. Co. v. Claxton, Georgia, 720 F.2d 1230, 1232 (11th Cir. 1983). In Cambridge, the
  Eleventh Circuit further recognized that “a state created cause of action ‘accrued and comes to an end when

                                                       17
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 18 of 23 PageID 11599




  the insurer first denies a claim. Sikora v. State Farm Ins. Co., Civ. Act. No. 80-1366, 2009 WL

  2411781, at *3 (W.D. Pa. Aug. 4, 2009). The exhibits Professionals attaches to its complaint

  indicate that the statute of limitations likely bars many of Professionals’ statutory bad faith claims.

  See e.g., Compl., Doc. 34-2 at p. 8 (assignment executed March 18, 2015), p. 26 (assignment

  executed March 31, 2015). This Court should dismiss Professionals’ bad faith claims to the extent

  they accrued on or before August 28, 2015—two years before Professionals filed this suit.

              C.      Professionals Fails To Allege All Elements Supporting Its Claim

          Even if Professionals could demonstrate standing and a claim not barred by the statute of

  limitations, it has failed to sufficiently plead a statutory bad faith claim. To do so, a plaintiff must

  allege the “insurer (1) did not have a reasonable basis for denying benefits [under the insurance

  policy]; and (2) knew or recklessly disregarded its lack of a reasonable basis.” Id.; Booze v. Allstate

  Ins. Co., 750 A.2d 877, 880 (Super. Pa. 2000); Swoboda v. Travelers Pers. Ins. Co., No. 3:16-cv-

  00314, 2018 WL 4680131, at *5 (M.D. Pa. Sept. 28, 2018). “The insured must also show that the

  insurer breached a known duty (i.e., the duty of good faith and fair dealing) through a motive of

  self-interest or ill will.” Berg, 44 A.3d at 1171. To adequately plead a bad faith claim, one must

  plead facts describing the “who, what, where, when, and how the alleged bad faith occurred.”

  Palmisano v. State Farm Fire & Cas. Co., No. 12-886, 2012 WL 3595267, at *12 (W.D. Pa. Aug.

  20, 2012) (internal quotations omitted).

          Professionals’ conclusory allegations that GEICO and all Defendants are liable for bad

  faith because they “fail[ed] and refus[ed] to make full and proper payment for all necessary and

  proper repairs” and “failed to fully and properly evaluate each claim in order to make the full and



  local law so declares.’” Id., quoting Ragan v. Merchants Transfer & Warehouse Co., 337 U.S. 530 (1949).
  Because this Court is exercising diversity jurisdiction and as Professionals’ statutory bad faith claim is a
  “state created cause of action,” Pennsylvania law provides the applicable statute of limitations.

                                                      18
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 19 of 23 PageID 11600




  proper payment” are insufficient. Compl., Doc. 34-1 at p. 21 ¶¶ 84-85. First, Professionals has

  not alleged GEICO lacked a reasonable basis for failing to pay the full amount demanded by

  Professionals or that GEICO knew or recklessly disregarded its lack of a reasonable basis. See

  generally Compl. Second, courts routinely find allegations like Professionals’ are insufficient to

  plead a bad faith claim. The Eastern District of Pennsylvania held the insureds’ allegations failed

  to “plausibly infer unreasonable or intentional or reckless denial of benefits” “simply from a

  conclusory allegation of nonpayment” and allegations the insurer “failed to make an informed

  decision regarding their claims, failed to pursue a diligent investigation, and failed to act in good

  faith.” Sherman v. State Farm Ins. Co., No. 17-4822, 2017 WL 5559911, at *2 (E.D. Pa. Nov. 17,

  2017). The court held “failing to plead explanations or description of what an insurer actually did,

  or why they did it, is fatal to a bad faith claim.” Id.; see also Clapps v. State Farm Ins. Cos., No.

  19-3745, --F. Supp. 3d--, 2020 WL 1308230 (E.D. Pa. March 19, 2020) (dismissing bad faith claim

  based on conclusory allegations defendant “failed to complete a prompt and thorough investigation

  of Plaintiff’s claim” and “failed to promptly provide a reasonable factual explanation of the basis

  for the denial of Plaintiff’s claim.).” Here, Professionals has not made any allegations of bad faith

  by GEICO. See generally Compl., Doc. 34-1.

         The gist of Professionals’ allegations is that GEICO paid Professionals for the services

  Professionals provided to the insureds and third-party claimants, but these payments were too low,

  and this is not actionable in bad faith in Pennsylvania. See generally Compl. Professionals’

  allegations fail to state a claim as Pennsylvania courts “have not recognized bad faith where the

  insurer makes a low but reasonable estimate of the insured’s losses . . ..” Condio v. Erie Ins.

  Exchange, 899 A.2d 1136, 1143 (Super. Pa. 2006); see also Smith v. State Farm Mut. Auto. Ins.

  Co., 506 F. App’x 133, 136 (3d Cir. 2012) (same). Professionals’ conclusory allegations that it



                                                   19
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 20 of 23 PageID 11601




  believes it is entitled to additional payment from GEICO are insufficient to state a bad faith claim.

              Professionals has further failed to state a claim as it has not sufficiently alleged GEICO

  “breached a known duty (i.e., the duty of good faith and fair dealing) through a motive of self-

  interest or ill will.” Berg, 44 A.3d at 1171. Professionals conclusorily alleges GEICO “violated

  the Pennsylvania Motor Vehicle Damage Appraisers Act and/or various regulations relating to the

  same.” Compl., Doc. 34-1 at p. 21 ¶ 84. It is entirely unclear how this Act relates to Professionals’

  claims as this Act concerns an appraisers’ duties—not an insurer’s duties. See generally 63 Pa.

  Const. Stat. § 861, et seq. Professionals further cannot rely on the Pennsylvania Motor Vehicle

  Damages Appraisers Act (“PMDVA”) to support its statutory bad faith claim since the PMVDA

  contains no private right of action. See Leach v. Nw. Mut. Ins. Co., 262 F. App’x 455, 459 (3d.

  Cir. 2008) (“District Court did not err in finding that, insofar as Leach’s claim for bad faith was

  based upon an alleged violation of the UIPA, it fails as a matter of law” since “there is no private

  right of action under the UIPA, which can only be enforced by the state insurance commissioner.”);

  see also 63 Pa. Const. Stat. § 860 (“The Insurance Commissioner is hereby charged with the

  administration and enforcement of this act . . .”).

        VI.      PROFESSIONALS’ INTENTIONAL INTERFERENCE CAUSE OF ACTION
                 IS ILLOGICAL

              This Court should dismiss Professionals’ intentional interference “with business” cause of

  action as there are no plausible allegations GEICO took any action to specifically harm

  Professionals’ contracts with the vehicle owners.9               To plead intentional interference with

  contractual relations, Professionals must allege facts supporting the following elements: “(1) the

  existence of a contractual relation. . . between the complainant and a third party; (2) purposeful

  action on the part of the defendant, specifically intended to harm the existing relation . . . (3)


  9
      This claim should have properly been titled intentional interference with contractual relations.

                                                         20
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 21 of 23 PageID 11602




  absence of privilege or justification on the part of the defendant; and (4) the occasioning of actual

  legal damage as a result of the defendant’s conduct.” Ira G. Steffy & Son, Inc. v. Citizens Bank of

  Penn., 7 A.3d 278, 288-89 (Pa. Super. 2010).

         An intentional interference with contractual relations claim is insufficient when a plaintiff

  “has not alleged that any third parties to which [plaintiff] was contractually related have refused

  to perform, or were precluded from partially or completely performing, contractual duties because

  of [defendants’] actions.” Al Hamilton Contracting Co. v. Cowder, 644 A.2d 188, 191 (Super. Pa.

  1994). Professionals concedes it had a contractual obligation with “each of the vehicle owners to

  repair each [vehicle] . . . into its pre-loss condition and to perform all reasonable and necessary

  repairs to the vehicle.” Compl., Doc. 34-1 at p. 22 ¶ 91. Professionals’ allegation that GEICO

  interfered with this contract because it “fail[ed] and/or refus[ed] to pay for all reasonable and

  necessary repairs” is implausible as the inquiry is whether GEICO prevented the vehicle owners

  from performing their contractual duties to Professionals. See Fishkin v. Susquehana Partners,

  G.P., 563 F. Supp.2d 547, 587 (E.D. Pa. 2008) (intentional interference claim failed when there

  was no evidence that the defendant induced the non-party to breach its contractual obligations with

  the plaintiff); id. at p. 22 ¶ 92. Professionals does not allege that any customer breached any

  contractual obligation whatsoever. There are also no plausible allegations GEICO took any

  specific actions to induce the vehicle owners to breach the contractual obligations they owed to

  Professionals or vice-versa. Id. at pp. 22-23 ¶¶ 91-100; see also Accurso v. Infra-Red Servs., Inc.,

  119 F.Supp.3d 316, 325 (E.D. Pa. 2015) (intentional interference claim was “amorphous” when

  the allegations were unclear how “a party outside the contractual relationship induced a contracting

  party to breach those contractual relations.”). Professionals’ intentional interference claim also

  fails as Professionals concedes it was able to “complete[] the terms of its contract with each vehicle



                                                   21
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 22 of 23 PageID 11603




  owner.” Id. at p. 23 ¶ 95.

         To the extent Professionals pleads a valid tortious interference claim – it does not – the

  statute of limitations bars a portion of Professionals’ claims. A Pennsylvania tortious interference

  claim is subject to a two-year statute of limitations. 42 Pa. Const. Stat. § 5524(3).

     VII.     CONCLUSION

         Professionals has not pled facts sufficient to state any plausible claims for relief against

  GEICO. This Court should dismiss with prejudice Professionals’ claims as allowing them to

  replead would be an exercise of futility, particularly in light of Alliance.

            DATED this 7th day of August, 2020.

                                                HUSCH BLACKWELL LLP

                                                 /s/ Dan W. Goldfine
                                                Dan W. Goldfine (admitted pro hac vice)
                                                Joshua Grabel (admitted pro hac vice)
                                                Jamie L. Halavais (admitted pro hac vice)
                                                Ian M. Fischer (admitted pro hac vice)
                                                2415 East Camelback Road, Suite 420
                                                Phoenix, AZ 85016
                                                Telephone: 480-824-7890
                                                Facsimile: 480-824-7905
                                                Email: Dan.goldfine@huschblackwell.com
                                                        Josh.grabel@ huschblackwell.com
                                                        Jamie.halavais@ huschblackwell.com
                                                        Ian.fischer@ huschblackwell.com

                                                 Counsel for GEICO Indemnity Company




                                                    22
Case 6:18-cv-06023-GAP-EJK Document 113 Filed 08/07/20 Page 23 of 23 PageID 11604




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 7th day of August, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which will send a Notice of

  Electronic Filing to all counsel of record that are registered with the Court’s CM/ECF system.



                                                /s/ Dan W. Goldfine




                                                 23
